Citation Nr: 0031595	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  96-31 954 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized private hospitalization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from September 1950 to January 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Montgomery, Alabama. 


FINDINGS OF FACT

1.  The veteran received unauthorized medical service from 
November 18, 1995 to November 20, 1995 while hospitalized at 
a private facility in connection with diagnoses of coronary 
artery, vertigo, abdominal pain, and myocardial infarction 
ruled out.  

2.  The unauthorized medical services in question were not 
rendered to treat a service-connected disability or a 
disability aggravating a service connected disability.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the medical 
expenses incurred in connection with treatment of the veteran 
from November 18, 1995 to November 20, 1995 have not been 
met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. 
§ 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the veteran to establish entitlement to reimbursement or 
payment of the cost of unauthorized medical services, all of 
the three criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 must be satisfied.  Not only must it be shown that a 
medical emergency existed with delay being hazardous to life 
or health, and that a VA or other Federal facility was not 
feasibly available but treatment must be for (1) an 
adjudicated service-connected disability; (2) a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; or (4) any illness, injury or dental condition in 
the case of veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31.  

The veteran received unauthorized medical service from 
November 18, 1995 to November 20, 1995.  This consisted of 
hospitalization and treatment through a private facility 
during that period of time in connection with diagnoses of 
coronary artery, vertigo, abdominal pain, and myocardial 
infarction ruled out.   

The veteran does not have a total disability which is 
permanent in nature, and the veteran is not participating in 
a rehabilitation program under 38 U.S.C. Chapter 31.  The 
veteran contends, however, that complaints of abdominal pain 
and dizziness were precipitated by medication prescribed by 
VA treating physicians.  In a statement received in January 
1996, the veteran specifically points to a prescription for 
Metoprolol Tartrate in support of his contentions.  

Treatment records associated with the period of unauthorized 
hospitalization reflect that at the time of admission, the 
veteran, who was hypertensive and had a history of 
angioplasty, presented complaints of bradycardia and vertigo.  
Impressions included a previous history of coronary artery 
disease with bradycardia and history of weakness, dizziness 
and near syncopal episodes.  Another impression indicated 
that the veteran's symptom complex was neurological and not 
cardiovascular and that that the veteran's prescription for 
Lopressor should be held.  Treatment records from that period 
of hospitalization also reflect that the veteran was 
receiving Metoprolol for his heart condition, although a 
computed tomography (CT) scan of the head was normal.  

Evidence before the Board does not reflect that treatment 
received during the period of hospitalization in question was 
administered to treat a disability for which service 
connection was in place or for the effects of prior treatment 
for any such disorders.  Service connection, in this respect, 
is in effect for generalized anxiety disorder, deafness, and 
various shell fragment wounds.  

VA treatment records from September 1995 reflect that the 
veteran was being treated with Lopressor and also note the 
presence of gastroesophageal reflux being treated with 
Reglan.  A December 1995 entry in VA treatment records notes 
that what was characterized as the veteran's recent dizziness 
was attributed to Lopressor.  That entry also suggests Reglan 
as a possible culprit.  

In May 1996, a physician reviewed the veteran's medical 
records.  That physician concluded that the veteran's 
hospitalizations were not caused by VA treatment or by the 
veteran's service-connected conditions.  

Neither the report of hospitalization for the time frame in 
question nor other treatment records associated with the 
claims file suggest that the veteran's hospitalization was 
precipitated for a disorder for which service connection was 
in effect.  Service connection, for instance is not in effect 
for a heart disorder, hypertension, or a neurological 
disorder.  Treatment records suggest, if anything, that at 
least some of the veteran's symptoms may have been 
precipitated by medications unrelated to the disabilities for 
which service connection is in effect, and this evidence, 
together with the May 1996 opinion of a reviewing physician, 
indicates that the veteran's symptoms were unrelated to 
either his service connected disabilities or treatment 
administered by the VA for those disabilities.  Therefore, 
because the unauthorized treatment in question was not 
rendered for a service-connected disability or for a non-
service-connected disability aggravating a service-connected 
disability, payment for the cost of services is unwarranted.  



ORDER

This claim is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


